Allow me at the outset to congratulate you warmly,
Mr. President, on your well-deserved election and to assure
you of the delegation of Monaco's full cooperation in
assisting you in the discharge of your lofty mandate. Your
role in your country's exemplary struggle for independence
and for the dignity of the Namibian people are deeply
meaningful for us.
I should like also to thank the members of the General
Assembly for entrusting to my country one of the vice-
presidencies of this fifty-fourth session, at the same time as
Monaco is commemorating the fiftieth anniversary of the
accession of His Most Serene Highness Prince Rainier
III — my father. I wish to assure the Assembly that the
delegation of Monaco will strive to be worthy of this
honour and to work closely with the other members of the
Bureau — whom I congratulate on their election — and the
members of the Assembly, to ensure that this session, the
last of the century, produces effective, concrete and
tangible results.
I avail myself of this opportunity to thank also
Mr. Didier Opertti, President of the fifty-third session of
the General Assembly, for his dedication and accessibility
and for the competence and diplomatic skill with which
he guided our work.
I should like also to congratulate and warmly
welcome the three new States Members of the United
Nations — the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga. The Government and
people of Monaco are particularly pleased to greet these
three countries of the Pacific, with which we share a
number of concerns about the protection of the oceans
and seas. We assure them of our readiness to enter into
and develop a solid and fruitful cooperation with them.
Finally, I should like most sincerely to express my
satisfaction, as many have already done from this rostrum,
at the resumption of the peace process in the Middle East
and the immense hopes to which it has given rise.
Since the general debate of the previous session,
many distressing events have unfolded, some of which
have had serious consequences that will last for years.
The conflict in Kosovo, with the thousands of refugees
and the massive suffering that it caused, was one of the
most obvious. The whole of the United Nations system
was mobilized, in a way that has certainly never happened
before, to assemble the resources required to come to the
aid of the populations in distress. The armed intervention
and the decisive role played by the International Criminal
Tribunal for the former Yugoslavia at The Hague, brought
to bear in defence of the principles of humanity and
human rights, seem to foreshadow a strengthened
determination on the part of the international community
to enforce respect for the fundamental values of justice
and human dignity that inspired the San Francisco
Charter.
We offer our sincere encouragement to the United
Nations Interim Administration Mission in Kosovo as it
strives, despite the major difficulties in its way, to
implement the provisions of Security Council resolution
1244 (1999). We wish courage, perseverance and success
to the men and women responsible for carrying out that
noble mandate of ensuring security, extinguishing the
flames of hate and restoring good-neighbourly relations
among the communities.
12


I should also like to emphasize the crucial role played
by the United Nations in holding the election on self-
determination in East Timor and in the protection operation
that our Organization has recently launched to come to the
aid of the civilian population there. We are following
developments on the ground extremely carefully, and we
hope that implementation of Security Council resolution
1264 (1999) will proceed without hindrance or delay.
In this context, we should recall the very enlightening
debate held by the Security Council on 12 February on the
issue of the protection of civilians in armed conflict, during
which the subject of internal conflicts, which have now
become more numerous than those between States, was
discussed at length. It was recalled that such conflicts fall
under the purview of the 1949 Geneva Conventions, whose
fiftieth anniversary we have just commemorated, especially
the provisions of the Fourth Convention. Article 3, which
is common to all four instruments, imposes rules of conduct
that are binding on the High-Contracting Parties, whatever
the circumstances and nature of the conflict. That article
categorically prohibits any kind of attack on the life and
physical and moral integrity of the person, as well as the
passing of sentences and the carrying out of executions
without previous judgement or indispensable judicial
guarantees.
On 16 and 17 September, a further debate took place
in the Security Council on the same issue, the positive
result of which was the adoption of resolution 1265 (1999),
which makes considerable demands on both States and the
international community as a whole. It stresses in particular
that it is incumbent on States to put and end to impunity
and to prosecute those responsible for genocide, crimes
against humanity and serious violations of international
humanitarian law. The Principality of Monaco unreservedly
endorses these recommendations, which we consider to be
extremely important.
We have very high hopes for the establishment of the
International Criminal Court as a means of better
preventing war crimes and crimes against humanity. The
Principality of Monaco was one of the first signatories of
the Statute, which was adopted last year.
In Kosovo, in East Timor and in conflicts that are
often forgotten or that receive no recognition, particularly
those in Africa, it is the weakest and the most vulnerable,
particularly children, who suffer most. With the tenth
anniversary of the United Nations Convention on the Rights
of the Child taking place on 20 November, it is up to us
now more than ever to see to it that children, in peace as
well as in war, are strictly protected from all forms of
violence and subjugation. Following on from the
presidential statement of June 1998, Security Council
resolution 1261 (1999), adopted on 25 August, will, we
hope, make a decisive contribution to resolving the
distressing problem of the fate of children in times of
armed conflict.
My country, which is committed to that end, has
been host to a number of international non-governmental
organizations dedicated to the protection of children.
These associations are working hand in hand with the
United Nations specialized agencies. For its part, the
Principality of Monaco is actively contributing on a
regular basis to steps taken to improve the lot of the most
disadvantaged children.
Just as children need to be protected, women, too,
deserve the keenest attention from the international
community. Many forms of discrimination and
injustice — indeed, cruelty — including genital
mutilation, which is the cause of much pain and
humiliation, are still too often tolerated. They represent a
number of obstacles to women's achieving their full
potential. In a report recently submitted to the
Subcommission on the Promotion and Protection of
Human Rights, a non-governmental organization known
for its competence and precision denounced the
unacceptable treatment still being endured by women in
many countries, be they young girls, wives or mothers. I
should like in this connection to emphasize the high
regard in which we held the high-level debate that took
place in the Economic and Social Council last July on the
role of jobs and work in the elimination of poverty,
emphasizing in particular the advancement of women.
Women's access to jobs, as well as to education and
professional training, has been widely encouraged. It is
one of the areas of concern of the Government of the
Principality, which is taking specific measures in the
social and educational fields in order to deal with the
issue. Respect for equality between men and women in
daily life, as well as in the development of their
professional careers, in both public and private sectors, is
essential if we are to improve the situation of women and
combat the precariousness and poverty that often affect
them much more than men. We are particularly aware of
that. The substantial involvement of women in political
and economic decision-making can also contribute to
ensuring greater social justice, while stimulating and
balancing the economy. The authorities of my country are
convinced of this and are striving to take steps to adjust
13


and complete the legislation of Monaco so as to ensure that
in every respect it is in conformity with the requirements of
the United Nations Convention on the Elimination of All
Forms of Discrimination against Women, so that Monaco
can soon become a party to that essential instrument.
Because of the complexity and irrevocably globalized
nature of today's economy, it has become necessary, now
more than ever, to achieve greater balance at both the
national and international levels. Existing inequalities,
whatever their origin, must necessarily be reduced to make
sure that the dangerous gap separating the industrialized
countries from the most disadvantaged countries does not
grow wider. The Ministers of Economics and Finance of 44
States and Governments members of the International
Organization of La Francophonie were able to devote
themselves to that subject during their first meeting, which
took place in Monaco on 14 and 15 April last.
Those leaders, like those who met in Geneva at the
July substantive session of the Economic and Social
Council, recognized that globalization, if poorly controlled,
could have serious consequences for the future of all
nations. Stepped up trade and investment, and the adoption
of policies of liberalization — sure engines of growth —
have not yet enabled everyone to enjoy significant
development. We must guard against some being barred
from progress and from the benefits of the major trends in
the world economy, something that could have serious
consequences.
Aware of that danger and of the deterioration in
international relations it could cause, ministers of the
economy or of finance of Francophone countries, meeting
in Monaco, recognized the need for better supervision of
the human and social effects of ongoing economic
processes, including structural adjustment policies. They
stressed the importance of maintaining, or indeed
increasing, official development assistance, while adopting
appropriate measures to encourage private investment. They
indicated their grave concern at the unbearable burden of
external debt for many countries. The Government of
Monaco shares that grave concern.
The Monaco Declaration issued at the end of their
meeting by ministers of the economy or of finance of
Francophone countries solemnly recalled the fundamental
link among economic development, democracy and good
governance. The Declaration stressed the importance of
upcoming multilateral trade negotiations, noted the mission
of the World Trade Organization to encompass all members
of the international community, and stressed the importance
of improving the international trading system so that it
will make a greater contribution to sustainable
development and to meeting the real expectations of
peoples. It also invited the world financial community to
maintain its assistance to development, through both
official and private contributions.
The Principality of Monaco, which joined the
Intergovernmental Agency of La Francophonie in
organizing this first meeting, is committed to contribute
actively to implementing the Monaco Declaration and to
encourage the establishment of a permanent Francophone
centre for gathering and exchanging economic
information; the recent summit of heads of State or
Government of Francophone countries, held at Moncton,
Canada, from 3 to 5 September, agreed to establish such
a centre in Monaco.
Supported by many world leaders, the Jubilee 2000
campaign to cancel debts that the poorest countries are
finding it difficult to repay enjoys wide backing. Given
certain modifications, it seems to us to be of great
interest, if only because it will enable countries
experiencing great difficulties to resume unhindered
progress towards development. Here, my country's leaders
are duly appreciative of the decision taken at Cologne last
June by the heads of State or Government of the seven
major industrialized countries and of Russia to reduce
significantly the external debt of some 40 such countries.
I reaffirm Monaco's unswerving determination to
meet its international obligations and its firm commitment
to the values of human rights and humanitarian principles,
and wish to affirm that the highest authorities of my
country are devoting close attention to progress in the
sphere of disarmament. The limitation and reduction of
nuclear weapons is a constant concern of the Government
of the Principality. In our view, universal ratification of
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) — which, to our great satisfaction, was indefinitely
extended in 1995 — should be promoted, as should the
complete application of the comprehensive safeguards
system of the International Atomic Energy Agency,
whose remarkable International Laboratory of Marine
Radioactivity we have been honoured to host since 1986.
The year-2000 conference of States parties to the
NPT will be decisive. Here, my country praises those
countries, some of them close friends, that have made
major sacrifices to dismantle a portion of their nuclear
arsenals while taking great care with the processing of the
fissile materials extracted from them. We unreservedly
14


share the view of Governments that favour the formulation
and adoption of international rules to prohibit the
production of fissile materials intended for the production
of nuclear weapons and explosives.
The Government of the Principality considers that
controls intended to prevent transfers of materials and
equipment that could be used for the manufacture of
nuclear weapons should be strengthened, but it strongly
favours improved international cooperation for the peaceful
uses of nuclear energy — given, of course, all the
necessary precautions with respect to environmental
protection.
The Principality of Monaco earnestly hopes for an
early end to all nuclear-weapons tests; the threat that these
weapons pose to mankind has often, and rightly, been
denounced. We are convinced that the accession of all
Powers to the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) — which my father, the reigning Prince, ratified on
20 November 1998 — would be a giant step towards
limiting these dreadful weapons of mass destruction. As a
party to the CTBT, the Principality would wish to see
greater commitment to that important treaty. We welcome
the existence of nuclear-weapon-free zones established on
the basis of arrangements freely entered into by the States
of various regions, and hope that strengthening confidence
and international security will ultimately lead to the spread
of such zones.
Let me recall the keen interest of the Principality of
Monaco in the implementation of the 1993 Paris
Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction, to which my country has been a party
since 1 June 1995, and of the 1972 Convention on the
Prohibition of the Development, Production and Stockpiling
of Bacteriological (Biological) and Toxin Weapons and on
Their Destruction, our instrument of accession to which was
deposited on 30 April 1999.
My country welcomes the measures adopted at
Maputo, Mozambique, last May, at the first Meeting of
States Parties to the Convention on the Prohibition of the
Use, Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction, which entered into force
in Monaco on 15 March 1999.
Engaged from the very beginning in the fight against
these deadly devices, which strike hardest at civilian
populations, particularly the elderly, women and children,
Monaco signed and quickly ratified this instrument. My
country is fully determined to continue its efforts to
contribute to eliminating these weapons once and for all.
When, on 12 November 1998, the Principality of
Monaco signed the International Convention for the
Suppression of Terrorist Bombing, it wanted to make a
formal commitment and to place clearly on record its
position in this regard. Through me, Monaco confirms
that decision before the Assembly, once again
condemning all forms of terrorism, which blindly and
mercilessly strikes too many innocents, as we have had
occasion once again to note recently.
In this spirit, it is appropriate to pay a special tribute
to the United Nations Mission in East Timor for the role
it is playing and for the courage its representatives are
displaying, notably the members of the international staff
that remained in place under the gravest of threats.
In this connection, I should like once again to
forcefully reaffirm our complete solidarity with United
Nations personnel, some of whom this year have lost their
lives, been injured, or suffered violence and other grave
offenses. Monaco, which was among the first countries to
ratify the Convention on the Safety of United Nations and
Associated Personnel, deplores in the strongest terms and
condemns without reserve the inadmissible acts of
aggression and intimidation of which they have been
victims. We take this opportunity to salute the first among
United Nations personnel, the Secretary-General, who
enjoys our highest esteem for his actions at the head of
the Organization, particularly during periods of crisis and
in the extremely difficult circumstances with which he is
regularly confronted.












